United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 27, 2021
                                   Decided June 7, 2021

                                           Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



No. 20-2969

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff-Appellee,                             Court for the Southern District of Indiana,
                                                     Indianapolis Division.

       v.                                            No. 1:18CR00354-001

ROLAND J. MCLAIN,                                    Sarah Evans Barker,
    Defendant-Appellant.                             Judge.

                                         ORDER

       Roland McLain pleaded guilty to possessing methamphetamine and cocaine
with intent to distribute, see 21 U.S.C. § 841(a)(1), and to being a felon in possession of a
firearm, see 21 U.S.C. § 922(g)(1). The district court held that his two prior Indiana
convictions for dealing marijuana, hash oil, hashish, or salvia, see Ind. Code § 35-48-4-
10, involved a “controlled substance” under the Sentencing Guidelines and thus
increased his sentencing range, see U.S.S.G. § 4B1.1(a). On appeal McLain argues that
Indiana’s marijuana-trafficking law is broader than the federal definition, so it should
not count as a “controlled substance offense” under the Guidelines.
No. 20-2969                                                                         Page 2

        McLain’s arguments are foreclosed by United States v. Ruth, 966 F.3d 642 (7th Cir.
2020), and United States v. Wallace, 991 F.3d 810 (7th Cir. 2021), and we decline his
invitation to revisit those decisions. In Ruth we rejected an argument that the term
“controlled substance,” as defined in U.S.S.G. § 4B1.2(b), refers only to a substance
banned by the federal Controlled Substances Act, 21 U.S.C. § 802(6). The defendant
there argued that because the Illinois statute under which he was convicted prohibits
distribution of “positional isomers” of cocaine and the Controlled Substances Act does
not, a conviction under the Illinois statute does not involve a “controlled substance”
under § 4B1.2(b) and thus cannot be used to increase the sentencing range under
§ 4B1.1. We disagreed, explaining that the Guidelines’ use of the term “controlled
substance” broadly refers to the ordinary meaning of that term—not just to the federal
Controlled Substances Act—and that the ordinary meaning includes Illinois’s
definition. Ruth, 966 F.3d at 654.

         In Wallace, we were urged to revisit and overrule Ruth but declined to do so.
991 F.3d at 817. Alternatively, we were asked to hold that the Illinois statute is broader
than Ruth’s ordinary-meaning definition of “controlled substance” because positional
isomers of cocaine are not psychoactive. We rejected this argument too, noting that Ruth
itself involved the Illinois statute and that positional isomers of cocaine “fit the natural
meaning of ‘controlled substance.’” Id. We also declined the defendant’s invitation to
“speculate about whether [positional isomers of cocaine] alter behavior.” Id.

       McLain was convicted under the Indiana statute for dealing marijuana rather
than the Illinois cocaine-trafficking statute at issue in Ruth and Wallace, but he does not
argue that his case can be distinguished on this basis. The Indiana statute prohibits
dealing marijuana, hash oil, hashish, or salvia and thus is broader than the federal
definition, which does not include salvia. See United States v. Garcia, 948 F.3d 789, 793
(7th Cir. 2020). But salvia fits the natural meaning of “controlled substance” because it is
expressly controlled by Indiana law. See Wallace, 991 F.3d at 817. We conclude that
McLain’s convictions under Indiana law are controlled substance offenses under the
career-offender guideline’s broad definition. See Ruth, 966 F.3d at 654.

       McLain makes arguments we rejected in Ruth and Wallace (and no others). We
therefore summarily AFFIRM the judgment.